Opinion by
Mb. Justice Cohen,
This is an appeal by the Board of Property Assessment, Appeals and Review of Allegheny County (Board) from a decision regarding the proper assessment of property owned by Crescent Realty & Investment Company for the triennium 1960, 1961 and Í962. In this case the issues are similar to those presented in the appeal of the Board in the 'case of property owned by Massachusetts Mutual Life Insurance Company decided this day except that (1) an earlier tri-' ennium is involved and (2) no testimony regarding fair market value was offered by the Board.
The assessment here was $140,225; the taxpayer’s two expert witnesses testified to a fair market value of $100,000 and $95,400; and the court below found the fair market value to be $100,000. It then reduced this figure to an assessment of $42,000 by application of the common level ratio of assessed value to market value found by Dr. Raymond Richman for the triennium beginning in 1960 of 42%.
The principles set forth in the Massachusetts Mutual case are equally applicable here. The order of the court below is affirmed.
Mr. Justice Eagen dissents.